COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 FELICIA KAYE MURRAY, a/k/a                                   No. 08-11-00344-CR
 FELICIA KAYEK MURRAY, a/k/a                      §
 FELICIA K. MURRAY,                                              Appeal from the
                                                  §
                  Appellant,                              Criminal District Court No. 1
                                                  §
 v.                                                          of Tarrant County, Texas
                                                  §
 THE STATE OF TEXAS,                                            (TC# 1225055D)
                                                  §
                  Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 6TH DAY OF MARCH, 2013.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J. (Not Participating)